Citation Nr: 1107609	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  08-26 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
status post fracture of the right distal radius.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 2000 to May 2007.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 decision rendered by the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).

For the reasons set forth below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds additional 
development necessary prior to adjudication of the issue on 
appeal.  

The evidence of record indicates that, in February 2009, the 
Veteran requested a hearing before a Decision Review Officer 
(DRO) at the local Regional Office (RO).  Thereafter, a local 
hearing was scheduled for January 2010, but the Veteran failed to 
report to the hearing.  

Importantly, however, the letter informing the Veteran of the 
scheduling of his requested hearing was mailed to an incorrect 
address.  In a February 2011 Informal Hearing Presentation, the 
Veteran's representative pointed out this mistake and requested 
that the Veteran be afforded a hearing.  

A complete and thorough review of the claims folder indicates 
that the Veteran has not been accorded his requested hearing 
before a DRO at the RO-or that he has withdrawn his request for 
such a hearing.  A basic principle of veterans' law stipulates 
that the Board shall decide an appeal only after affording the 
claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 
2002).  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on 
appeal before the Board will be granted if an appellant expresses 
a desire to appear in person.  In the present appeal, the Board 
agrees that the Veteran's requested hearing before a DRO at the 
RO should be scheduled.  Additionally, the Veteran's current 
address should be verified.

Accordingly, the case is REMANDED for the following action:

After contacting the Veteran and verifying 
his correct current address, the RO/AMC 
should schedule the Veteran for his requested 
hearing before a DRO at the RO.  The Veteran 
should be provided reasonable advance notice 
of the date, time, and location of his 
requested hearing.  After the hearing is 
conducted, or if the Veteran withdraws the 
hearing request or fails to report for the 
scheduled hearing, the claims file should be 
returned to the Board in accordance with 
appellate procedures.  

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  


